Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to including a complete chemical structure of a CDN.   
No claims have been cancelled, no claims have been amended, the disclosure has not been amended, and no new claims have been added as per the preliminary amendments filed May 18, 2020.  One Information Disclosure Statement (1 IDS) filed September 17, 2020 has been received with all cited references, annotated, and made of record.  
Claims 1-6 remain under examination in the case.  1
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claims 1-6 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for cyclic dinucleotide syntheses and for some neoplastic disease treatments at disclosure pages 82-87, does not reasonably provide enablement for the treatment of all other neoplastic diseases included within the scope of the generic term “cancer” in claim 1 or for each of the laundry list of neoplastic diseases or variants thereof in claim 6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  The introductory paragraph discloses why the instant claims have breadth in excess of the enabling disclosures.  
B.  The nature of the claimed subject matter:  This subject has been addressed in the introductory paragraph.  
C.  The state of the prior art:  Two previously issued patents have been cited as the basis for ODP rejections below.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to make CDN compounds and how to test same of medicinal activity in the treatment of neoplastic diseases.  
E.  The level of predictability in the art:  The instant art area is presently very active but the knowledge basis is not yet comprehensive suggesting that the art area remains unpredictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure provides guidance directed to both chemical synthesis of CDN compounds ant the testing of same for medicinal activity
G.  The existence of working examples:  Working examples are present at disclosure pages 61-87.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Claims 1-6 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at line 1 and in claim 6 at lines 2-5 are directed to vast arrays of subject matter which lack adequately defined metes and bounds.  Limitation to more narrowly defined subject matter is respectfully requested.  
In claim 1 at lines 2 and 3, “antagonists” are named but have not been provided with additional adequately defined metes and bounds.  This issue has not been effectively addressed in any one of claims 3, 4 or 5.
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F. 2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir 1985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(b) and (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 C.F.R. §1.78(d).  
Effective January 1, 1994, a registered attorney or agent or record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. §3.73(b).  
Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,724,408 (PTO-892 ref. A).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredients are directed to substantially overlapping subject matter.  
Claims 1-6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,653,774 (PTO-892 ref. B).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredients are directed to substantially overlapping subject matter.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
05/08/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600